DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-11 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/03/2022. Although the restriction erroneously indicated that invention 1 was drawn to claims 1-10 instead of 1-11, since claim 11 depends from claim 1 which is a nonelected invention claim 11 is also withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 12, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gissler (US 20070170914 A1) in light of Vick (US 20070170914 A1).
With respect to claim 12, Gissler discloses a system to indicate an amount a fluid valve of a fluid control assembly is opened, comprising: a valve magnetic assembly (VMA) (54, fig. 4), operable to move proportionally with the fluid valve (pgphs. 22-24), using linear movement, wherein the fluid control assembly is located in a borehole of a well system (pgphs. 22-24); and a position sensor assembly (PSA) (50), operable to house a PSA sub-assembly (52, fig. 4) that is magnetically coupled to the VMA, moves with respect to the VMA, and indicates a position of the VMA (pgphs. 26, 27, 36, 37, 40-42).
However, Gissler fails to disclose the subassembly moving on rollers.
Nevertheless, Vick discloses a coupled magnetic assembly 42 (coupled to and moving with 48) associated with an opening member 26 of a valve 24 moving on rollers 58.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have provided rollers for the slider 82 of Gissler as taught by Vick in order to reduce the force required to move the assembly as taught by Vick (pgph. 40).
The limitations of claim 19 are substantially similar to those of claim 12, rejected supra.
With respect to claim 20, Gissler discloses wherein the coupling the set of VMA magnets further comprises: positioning one or more of the VMA magnets perpendicular to a corresponding set of PSA magnets (pgph. 54).
Claim(s) 13-16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gissler in light of Vick as applied to claim 12 above, and further in view of Gissler (US 20090071717 A1), hereinafter Giss.
With respect to claim 13, Gissler discloses a PSA magnet set (magnets 76, 78, 80), operable to form a magnetic coupling with the VMA (shown in fig. 4). However, Gissler fails to disclose a flux spacer.
Nevertheless, Giss discloses a flux spacer (148) on the PSA magnet set (52), operable to direct and focus magnetic field flux lines of the PSA magnet set (pgph. 117).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have provided flux spacers around the magnets on the PSA magnet set of Gissler in order to allow the use of smaller magnets for a more compact configuration as taught by Giss (pgph. 117).
With respect to claim 14, Gissler in light of Giss discloses wherein the VMA further comprises: a first VMA magnet set (102), operable to be magnetically coupled to a first member (80 of Gissler or flux spacer associated with 80) of the PSA magnet set, and located on one movement side of the VMA proximate the PSA; a second VMA magnet set (104), operable to be magnetically coupled to a second member of the PSA magnet set (76 of Gissler or associated flux spacer), and located on the opposite movement side of the VMA proximate the PSA; and a third VMA magnet set (100), operable to be magnetically coupled to a center flux spacer of the PSA sub-assembly (one of the flux spacers provided on either side of 78), and located in a center of the VMA proximate the PSA (shown in fig. 4).
With respect to claims 15 and 16, Gissler discloses wherein the first VMA magnet set is oriented parallel or perpendicular to the first member of the PSA magnet set and the second VMA magnet set is oriented parallel or perpendicular to the second member of the PSA magnet set (pgph. 54, fig. 4).
With respect to claim 18, while Gissler does not specifically recite a fourth magnet set, Gissler discloses other numbers of magnets being used (pgph. 38), therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have provided a fourth magnet set in the VMA perpendicular to a fourth member of the PSA magnet set since Gissler discloses perpendicular orientation (pgph. 54) and this is merely duplication of parts already contemplated by Gissler (pgph. 38). Applicant fails to teach criticality for four magnet sets as demonstrated in pgph. 51 of the instant specification.
Allowable Subject Matter
Claims 17, 21, and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20070289734 A1 also discloses coupling between multiple magnets and flux spacers associated with a valve (shown in fig. 1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIPP CHARLES WALLACE whose telephone number is (571)270-1162. The examiner can normally be reached on Monday - Friday 12:00 PM - 8:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Doug Hutton can be reached on (571)272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR)system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIPP C WALLACE/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        08/17/2022